Citation Nr: 0218583	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the 
hips.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  He was a prisoner of war of the German 
government from July 1943 to April 1945.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at St. Petersburg, Florida.  In January 2001, the Board 
remanded the issues of entitlement to service connection 
for peripheral neuropathy of the lower extremities, 
coronary artery disease and arthritis of the hips to the 
RO for additional evidentiary development and 
adjudication.  In May and June 2002 rating decisions, 
service connection was granted for peripheral neuropathy 
of the lower extremities and coronary artery disease, 
respectively.  The case has been returned to the Board for 
further consideration of the issue of service connection 
for arthritis of the hips.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  There is no evidence of a hip disorder in service or 
arthritis of the hips within one year of discharge from 
service.

3.  Arthritis of the hips is not related to service.

3.  The veteran does not have post-traumatic 
osteoarthritis of the hips.



CONCLUSION OF LAW

A bilateral hip disability was not incurred in or 
aggravated by the veteran's service, nor may arthritis of 
the hips be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records do not show any complaints or 
treatment related to the hips.  The records do show that 
the veteran was a German prisoner of war from July 1943 to 
April 1945, and he was hospitalized for malnutrition upon 
repatriation.  The veteran was noted to have blisters of 
the feet due to forced marches.  At the November 1945 
separation examination, the veteran denied having any 
wound, disease, or injury that was disabling.  There were 
no musculoskeletal defects.

At the May 1946 VA examination, the veteran only indicated 
that his stomach bothered him at times.  There were no 
other complaints.  The only skeletal findings were related 
to the hands.

The veteran received a VA prisoner of war examination in 
August 1984.  He denied that he was injured at the time he 
was captured, or that he received beatings or physical 
torture.  The veteran also indicated he did not receive 
any wounds or injuries while captive, he did not do work 
while in captivity, and he denied exposure to cold or 
heat.  He experienced nine days of forced marches.  The 
veteran did indicate he had dysentery and vitamin 
deficiency, and toothache and cavities while in captivity.  
He did not indicate he had aches or pains in the muscles 
or joints, or swelling of joints.  His only 
musculoskeletal complaint was for arthritis in the back.  
The joints were normal.  

The veteran received a VA joints examination in April 
1999.  He indicated he had bilateral hip pain for the past 
40 years.  The assessment was bilateral hip arthritis.  X-
rays showed moderate degrees of arthritis of the hips with 
frequent osteophytes and possible loose body 
calcification.  The veteran also received a VA arteries 
and veins examination in April 1999.  The impression was 
that the veteran's hip pain was not secondary to vascular 
deficiency.

The two statements from individuals who were held captive 
with the veteran were submitted in February 2001.  One 
individual noted the captives were worked and suffered 
brutal treatment with beatings.  This individual noted the 
captivity caused current serious physical problems.  The 
other individual indicated that what was experienced in 
captivity has caused health problems today.

The veteran received a VA joints examination in January 
2002.  He complained of pain and stiffness of the right 
hip since 1945.  He denied any history of injury or trauma 
to the hip, and felt the hip problems may have been 
brought on by lying in the cold while a prisoner of war.  
X-rays showed degenerative changes of the right hip with 
some osteoarthritic spurs.  The examiner indicated that 
there was no traumatic injury which would predispose the 
veteran to degenerative arthritis.  The examiner also 
indicated that it was possible that the current arthritis 
would be present whether or not he served in the armed 
forces or had been a prisoner of war.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The VCAA is liberalizing and is therefore applicable to 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran was 
informed of the requirements for a grant of the benefit 
sought in the September 1999 statement of the case and the 
May 2002 supplemental statement of the case.  The 
statement of the case and the supplemental statement of 
the case provided the veteran with a summary of the 
evidence in the record used for the determination.  A VA 
letter to the veteran in June 2001 also advised him of the 
requirements for the benefit sought and of the evidence 
that would support his claim.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his 
claim.  VA letters in January 2001 and June 2001 advised 
the veteran to provide information to enable VA to obtain 
any additional pertinent evidence.  The veteran has not 
identified additional relevant evidence of probative value 
to this claim that has not already been sought and 
associated with the claims file.  The service medical 
records are in the claims file and the veteran has 
received VA examinations.  Accordingly, the facts relevant 
to this claim have been properly developed and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R.§§ 3.102, 3.159, 3.326 
(2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following 
discharge is required.  38 C.F.R. § 3.303(b) (2002).  
Service connection may also be granted when all of the 
evidence demonstrates that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for ninety (90) days 
or more and arthritis becomes manifest or is aggravated to 
a degree of 10 percent or more within one year from the 
date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002); 67 Fed.Reg. 67,792 (November 7, 
2002) (to be codified at 38 C.F.R. §§ 3.307, 3.309(a)).

Where a veteran was a prisoner of war for 30 days or more, 
and post-traumatic osteoarthritis becomes manifest to a 
degree of 10 percent or more at any time after service, 
then that disability will be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(c) (2002).

There is no evidence in the service medical records of any 
disease or injury to the hips in service.  At discharge 
from service, there were no musculoskeletal defects.  
Additionally, the veteran had no complaints related to the 
hips at the May 1946 VA examination and there were no 
findings of a hip abnormality.  In a January 2001 
statement, the veteran claimed that he had hip pain since 
1946.  However, this assertion is not supported by his 
statements to examining clinicians in 1946 and 1984.  
Additionally, medical records in the claims file do not 
show complaints related to the hips until 1999.  At the 
April 1999 VA examination, the veteran indicated that he 
had bilateral hip pain for the past 40 years.  This onset 
would have been almost 15 years following the veteran's 
discharge from service.  Additionally, as noted, the 
record shows there are no complaints related to the hips 
until 1999, over 50 years following the veteran's 
discharge from service.  Accordingly, there is no evidence 
of a hip disorder in service or continuity of a hip 
disorder following service.  There is also no evidence of 
arthritis of the hips within one year of discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2002).

The veteran was a prisoner of war from July 1943 to April 
1945 in Germany.  In a January 2001 statement, the veteran 
indicated he slept on cold ground which would be 
consistent with the circumstances of his captivity.  
However, at the August 1984 VA prisoner of war 
examination, the veteran denied exposure to cold.  It is 
noted that arthritis may be related to cold injury.  
Adjudication Procedure Manual, M21-1, Part VI, Para. 
11.20.  However, there is no evidence of a cold injury to 
any other part of the body, particularly the extremities, 
while a prisoner of war which would indicate the veteran 
suffered a cold injury in service.  The examiner at the 
January 2002 VA examination noted that the veteran 
believed his hip problem was brought on by lying in the 
cold while a prisoner.  However, after examining the 
veteran and reviewing the claims file, the examiner 
indicated there was no traumatic injury that would 
predispose the veteran to arthritis and that it was 
possible that the arthritis would have been present 
whether or not he served in the military or was a 
prisoner.  Therefore, the evidence does not show that the 
arthritis of the veteran's hips is related to service or 
to cold exposure in service.  38 C.F.R. § 3.303 (2002).

The veteran was a prisoner of war from July 1943 to April 
1945 and he now has arthritis of the hips.  Another person 
who was held captive with the veteran indicated he worked 
and suffered brutal beatings.  However, at the August 1984 
VA prisoner of war examination, the veteran himself 
indicated he did not receive beatings or torture, did not 
work in captivity, and did not receive any injuries.  
Additionally, at the January 2002 VA examination, the 
veteran denied a history of trauma or injury to the hips.  
The examiner at the January 2002 VA examination indicated 
that there was no history of trauma to the hips that would 
predispose the veteran to arthritis of the hips, and it 
was possible that arthritis would have be present whether 
or not he served in the military or was a prisoner.  This 
indicates that the arthritis of the veteran's hips is not 
post-traumatic in nature.  Since there was no history of 
trauma to the hips and the arthritis of the hips was not 
found to be due to trauma, the veteran does not have post-
traumatic osteoarthritis of the hips.  38 C.F.R. §§ 3.307, 
3.309(c) (2002).

Based on the above, the preponderance of the evidence is 
against the claim for service connection for arthritis of 
the hips.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  


ORDER

Service connection for arthritis of the hips is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

